COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00022-CR


DEBORAH K. BLAIR                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Following a bench trial, the trial court found Appellant Deborah K. Blair

guilty of criminal trespass and sentenced her to 60 days in jail with credit for time

served. Appellant returned to her home in Nebraska and wrote a letter to the trial

judge, asking for an “appeal with a jury.” The trial judge treated her letter as a

pro se notice of appeal and appointed counsel.



      1
       See Tex. R. App. P. 47.4.
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw and a brief in support of that motion. In counsel’s brief, he certifies that,

in his professional opinion, the appeal is frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967), by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds for appeal.           See Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–

23 (Tex. App.—Fort Worth 1995, no pet.). We gave Appellant the opportunity to

examine the record and file a brief on her own behalf and to inform us of her

intentions in that regard by a date certain, which has since come and gone

without Appellant’s having responded. The State also has filed no response.

      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his or her behalf.            See

Stafford, 813 S.W.2d at 511; Mays, 904 S.W.2d at 923. Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S.

Ct. 346, 351 (1988).

      We have carefully reviewed the record and the brief filed by Appellant’s

counsel. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that arguably might support any appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); see also Garner


                                          2
v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009). Accordingly, we grant the

motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 8, 2014




                                         3